BRYAN, Judge,
concurring in the result.
This is a close case, and I commend counsel for all the parties for the excellent briefs and arguments. Considering the medical-office-building (“MOB”) project as a whole from its inception, I conclude that that project was intended to be something more than an “office[] of private physicians” so as to be exempt under § 22-21-260(6), Ala.Code 1975. I note particularly that one of the criteria considered by the Certificate of Need Review Board (“CONRB”) in determining whether a project meets the “physician’s office exemption” is whether “the proposed services are to be provided, and related equipment used, at the primary office of such physicians.” CONRB Administrative Ruling Regarding The Institute for Advanced Cardiovascular Care, DR-110 (May 3, 2007). In this case, Peter Heckatorn, the executive vice president of Sacred Heart Health System, Inc., and president of the Sacred Heart Medical Group (“SHMG”), testified that he intended to permit SHMG physicians whose offices were not located in the MOB to use the MOB’s facilities.